Case 2:20-cv-O069@yA Ry RoENnR Ry eye g02/08/20 Page 1 of 11

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S/ik INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS

4S 44 (Rev. 06/17)

 

DEFENDANTS
ELIZABETH PANZARELLA, individually and on behalf of all others FINANCIAL ASSET MANAGEMENT SYSTEMS
similarly situated
(b) County of Residence of First Listed Plaintiff © DELAWARE
(EXCEPT IN US, PLAINTIFE CASES)

County of Residence of First Listed Defendant = __
CIN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attomeys (firm Name, Address, and Telephone Number)
Robert P. Cocco, P.C.,
1500 Walnut St., Ste.900, Philadelphia, PA 19102
215-351-0200

Attomeys (/f Known)

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “XN in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US. Government 3 Federal Question PTF DEF PYF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | [ 1 Incorporated or Principal Place i 4 f4
of Business In This State
M2 U.S. Government 1 4 Diversity Citizen of Another State m2 <2 Incorporated and Principal Place 75 MS
Defendant (indicate Citizenship of Parties in Hem LT) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

 

 

 

 

 

 

I CONTRACT TORTS FORFETTURE/PENALTY. BANKRUPTCY OTHERSTATUTES ]
7 110 Insurance PERSONAL INJURY PERSONALINJURY — | 625 Drug Related Seizure 422 Appeal 28 USC 158 J 375 False Claims Act
120 Marine : 310 Airplane 9 365 Personal Injury - of Property 21 USC 881 : 423 Withdrawal 1 376 Qui Tam (31 USC
3 130 Miller Act 315 Airplane Product Product Liability J 690 Other 28 USC 157 3729(a))
J 140 Negotiable Instrument 320 any bel 1) 367 Health Care/ J 400 State Reapportionment
: : ve! =) i 4 2] ies ttre
7 150 Recovery of Overpayment : ‘sau t, Libel & Pharmaceutical ERO ERT YRIGHTS J 410 Antitrust
Ent ul Slander Personal Injury J 820 Copyrights 7 430 Banks and Banking
& Enforcement of Judgment | .., 330 Federal Emplovers’ 5 ey A g30P g
TIS) Medicare Act ~ chili Product Liability J 830 Patent J 450 Commerce
5 152 R [Defaulted 340 wanoehy J 368 Asbestos Personal 3 835 Patent - Abbreviated 3 460 Deportation
J 152 Recovery of Defaulte ud arine wry P ow Drue icati ~ ‘
Student Loans : 345 Marine Product rary Product 1g New Dr ue Application J 470 Racketeer Influenced and
(Excludes Veterans) Liability PERSONAL PROPERTY TABOR ORC Corrupt Organizations

 

’ 361 HIA ( 1393ff) © 480 Consumer Credit

 

 

 

 

 

 

 

 

153 Recovery of Overpayment | 350 Motor Vehicle °} 370 Other Fraud 0 710 Fair Labor Standards . ~
of Veterans Benefits | 355 Motor Vehicle . . . Act 3} 862 Black Lung (923) J 490 Cable/Sat TV
“1 160 Stockholders’ Sui Prod iabili OF 371 Truth in Lending woe Ne . 7 850 Securities/C fities/
z tockholders” Suits roduct Liability 7} 380 Other Personal 720 Labor/Management : 863 DIWC/DIWW (405(2)) | F850 Securities/Commodities
J 190 Other Contract * 360 Other Personal "Property Damage Relations J 864 SSID Title XVI Exchange
J 195 Contract Product Liability 469 Injury / 4) 385 Property Damage J 740 Railway Labor Act *: 865 RSI (405(g)) 7} 890 Other Statutory Actions
J 196 Franchise | 362 ye . Product Liability °) 751 Family and Medical J 891 Agricultural Acts
ledical Malpractice ao Leave Act J 893 Environmental Matters

i REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS "J 790 Other Labor Litigation FEDERAL TAX SUITS J 895 Freedom of Information
4 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: “] 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff Act
J 220 Foreclosure J 441 Voting 9 463 Alien Detainee ~ lace Security Act or Defendant) D896 Arbitration
J 230 Rent Lease & Ejectment 9D 442 Employment 3 510 Motions to Vacate J 871 IRS—Third Party 1} 899 Administrative Procedure
240 Torts to Land 9D 443 Housing/ 4 530 centones 26 USC 7609 Act/Review or Appeal of
J 245 Tort Product Liability Accommodations J 390 Genera Agency Decision

er Re ° qs * w/Disabilities - | 535 Death Penalty IMMIGRATION wo etivutiomalite af
7] 290 All Other Real Property 7 445 news Other ) 7463 Naturalization Application 3 950 sonsttionalty of

Em . . State Statutes
a 446 Airer w/Disabilities - | 340 Mandamus & Other [J 465 Other Immigration
Other 1] 550 Civil Rights Actions
J 448 Education 7 555 Prison Condition
0 560 Civil Detainee -
Conditions of
i. £5. 4

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only}

76 3 8 Multidistrict

Litigation -

Multidistrict
Litigation -

5 Transferred from
Another District

9 4 Reinstatedor 3

Reopened

3 Remanded from
Appellate Court

3 2 Removed from qd
State Court

M1 Original
Proceeding
Direct File

(specify) Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): 15 U.S.C.§1692k et seq.

 

VI. CAUSE OF ACTION

Brief description of cause: inaccurate credit reporting dispute

 

 

VI. REQUESTED IN Mi CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes ONo
VIN. RELATEDCASE(S) - .
IF ANY (See iustructions): 1uDGeE DOCKET NUMBER

 

 

SIGNATURE OF ATTORNEY OF OG et

JUDGE

DATE _ _
Lo / 6 Zo

FOR OFFICE USE ONLY

MAG. JUDGE

APPLYING IFP

RECEIPT # AMOUNT
Case 2:20-cv-OO6O8+-HE UNTEDSEATES DISTREICP2GURZO Page 2 of 11
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

ELIZABETH PANZARELLA, individually and on behalf of all : CIVIL ACTION
others similarly situated similarly situated :
V.
NO.

FINANCIAL ASSET MANAGEMENT SYSTEMS, INC

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff shall complete
a Case Management Track Designation Form in all civil cases at the time of filing the complaint and serve a copy on all
defendants. (See § 1:03 of the plan set forth on the reverse side of this form.) In the event that a defendant does not
agree with the plaintiff regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a case management track designation form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. §2241
through §2255. ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 8. (  )

(d) Asbestos -- Cases involving claims for personal
injury or property damage from exposure to asbestos. ( )

(e) Special Management -- Cases that do not fall into
tracks (a) through (d) that are commonly referred to
as complex and that need special or intense management
by the court. (See reverse side of this form fora
detailed explanation of special management cases.) (xX )

(f) Standard Management -- Cases that do not fall into any

 

one of the other tracks. ( )
tf?
[6 ad LiCitp
(Date) Attorney-at-law

ROBERT P. COCCO, ESQ.
Attorney for Plaintiff
Case 2:20-cv-00699MIEED SBCTHA OIRTRIGF@UBI/OG/20 Page 3 of 11
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 47 Salem Road Schwenksville, PA 19473

 

Address of Defendant: 645 Molly Lane, Suite 110, Woodstock, GA 30189-3733

 

47 Salem Road Schwenksville, PA 19473

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

n/a

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes nol]
previously terminated action in this court?
2. Does this case involve the same issue of fact or grow out of the samc transaction as a prior suit Yes [ | No

pending or within one year previously terminated action in this court?

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

I certify that, to my knowledge, the within case [is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare, 02/06/2020 Mil, 61907

a

Atlorneycat-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

Insurance Contract and Other Contracts
Airplane Personal Injury

Assault, Defamation

Marine Personal Injury

Motor Vehicle Personal Injury

Other Personal Injury (Please specify):
Products Liability

8. Habeas Corpus Products Liability — Asbestos

9. Securities Act(s) Cases . All other Diversity Cases

10. Social Security Review Cases (Please specify):

1. Indemnity Contract, Marine Contract, and All Other Contracts
2. FELA

3. Jones Act-Personal Injury

4. Antitrust

5. Patent

. Labor-Management Relations

7. Civil Rights

DIOOOOOOOO

 

11. All other Federal Question Cases
(Please specify): FDCPA

NIOOOOOOOOOO =

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the cause from eligibility for arbitration.)

ROBERT COCCO

. counsel of record or pro se plaintiff, do hereby certity:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

wv Relief other than monetary damages is sought.

pate, 02/06/2020 YL. 61907

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

Civ, 609 (3/2018)

 
Case 2:20-cv-00699-AB Document 1 Filed 02/06/20 Page 4 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH PANZARELLA, individually and :
on behalf of all others similarly situated, : C.A. No. 20-

Plaintiff, :

CLASS ACTION
v.

FINANCIAL ASSET MANAGEMENT :
SYSTEMS, INC.; : JURY TRIAL DEMANDED

Defendant. :

CLASS ACTION COMPLAINT

1. Plaintiff Elizabeth Panzarella (“Plaintiff”), individually and on behalf of all others
similarly situated, upon personal knowledge as to the facts pertaining to herself and upon
information and belief as to all other matters, and based on the investigation of counsel, brings
this class action against defendant Financial Asset Management Systems, Inc. (“FAMS” or
“Defendant”), for violations of the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.
(“TCPA”), and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”),
and alleges as follows:

1. JURISDICTION AND VENUE

2. Jurisdiction of this Court arises under 47 U.S.C.§ 227 et seq., 15 U.S.C. § 1692k
and 28 U.S.C. §§ 1331, 1337(a). Declaratory relief is available pursuant to 28 U.S.C. §§ 2201
and 2202.

3. This Court possesses specific personal jurisdiction over FAMS as a result of its
acts within this District.

4. FAMS maintains contacts with this District, has purposefully availed itself of the
privilege of doing business in this District, maintains a registered agent in Pennsylvania and

possesses such a significant and continuous presence in this District such as to be subject to the
Case 2:20-cv-00699-AB Document 1 Filed 02/06/20 Page 5of11

personal jurisdiction of this Court.

5. In addition, Plaintiff's and Class members’ injuries alleged in this action arise
from FAMS’s business of providing student loan products and services in Pennsylvania and
result from Defendant’s tortious conduct in violation of the TCPA and the FDCPA within
Pennsylvania and outside of Pennsylvania. FAMS directed its conduct to have intended effects
within Pennsylvania.

6. Venue lies in this judicial district in that the events which gave rise to this claim
occurred here and the property which is the subject of the action is situated within this district.

Il. PARTIES

7. Plaintiff Elizabeth Panzarella is a natural person residing in Schwenksville,
Pennsylvania.

8. Plaintiff is a “called party” within the meaning of the TCPA with respect to the
calls placed to her cellular telephone number.

9. Plaintiff is a “consumer” within the meaning of section 1692a(3) of the FDCPA.

10. Defendant FAMS is a corporation with principal offices at 645 Molly Lane, Suite
110, Woodstock, GA 30189-3733. FAMS regularly attempts to collect debts alleged to be due
another and is a debt collector as defined by 15 U.S.C. §1692a(6).

Ii, FACTUAL ALLEGATIONS

11. The debt which is the subject of Defendant’s collection is not Plaintiffs debt but
is instead a federal student loan debt incurred by Plaintiff’s son, Matthew, which was co-signed
by Plaintiff's husband, Russell, to pay for Matthew’s education.

12. On or about October 29, 2019, FAMS began calling Plaintiff from a telephone

number showing on her cellular phone display as 866-271-2049.

2
Case 2:20-cv-00699-AB Document 1 Filed 02/06/20 Page 6 of 11

13. On or about November 22, 2019, FAMS contacted Plaintiff on her cell phone at
her place of work from phone number 866-330-2703 via its collection agent who identified
himself as “Clayton Jackson.”

14. | The FAMS employee asked Plaintiff if he could speak with Russell to which
Plaintiff responded that he was not calling Russell’s phone number, but that Russell was her
husband.

15. |The FAMS employee proceeded to tell Plaintiff he was calling on behalf of
FAMS regarding a $17,289.00 student loan that Russell co-signed for.

16. During the call, FAMS offered Plaintiff settlement terms for Russell involving a
discounted payoff of the loan in exchange for removing Russell’s name from the loan.

17. FAMS then told Plaintiff that her son, Matthew, owed over $50,000 to FAMS and
that FAMS was going to proceed with legal action against Matthew and Russell for the
aforementioned $17,289.00 loan.

18. Plaintiff advised FAMS that she was at work and could not talk further about her
the debt.

19. The FAMS employee provided Plaintiff with a telephone number to contact them
back concerning the debt, which was 866-330-2703.

20. The FAMS employee continued to persist in offering settlement terms regarding
the debt, forcing Plaintiff to reiterate she was at work and could not talk further.

21. On or about December 12, 2019, FAMS again contacted Plaintiff on her cell
phone at her place of work concerning the debt via its collection agent who identified herself as

“Lisa Wilkie.”
Case 2:20-cv-00699-AB Document 1 Filed 02/06/20 Page 7 of 11

22. On or about December 13, 2019, FAMS again contacted Plaintiff on her cell
phone at her place of work concerning the debt via its collection agent who identified himself as
“Chase.”

IV. CLASS ACTION ALLEGATIONS

23. Plaintiff brings this action individually and as a class action, pursuant to
Rules 23(a) and 23(b) of the Federal Rules of Civil Procedure, on behalf of the following
Classes:

a. FDCPA Class: All persons residing in the Commonwealth of
Pennsylvania who are non-debtors who received debt collection contacts from
Defendant regarding collection of another person’s debt during the one year prior
to the filing of this Complaint and continuing through the final resolution of this
case.

b. TCPA Class: All cellular telephone subscribers in the United States who
during the four years prior to the filing of this Complaint through the final
resolution of this case, were non-debtors who received an autodialed call from
Defendant on their cellular telephone without their prior express consent
regarding a debt they did not owe.

24. The Classes are so numerous that joinder of all members is impracticable.

25. Upon information and belief, Defendant has failed to properly reviewed hundreds
if not thousands of student loan borrower requests for rehabilitation and applied the same
improper income analysis applied to Plaintiff here. Thus, the precise number of Class members
is known only to the Defendant who regularly services federal student loan debts.

26. The principal question of law common to the Classes predominate over any
questions affecting only individual Class members. The principal questions are (1) whether
Defendant had any lawful collection objective in contacting third parties it located when

acquisition of location information for debtors was not required, as permitted by 15 USC §

1692b; (2) whether Defendant had consent to contact a non-debtor’s cell phone without consent;

4
Case 2:20-cv-00699-AB Document 1 Filed 02/06/20 Page 8 of 11

(3) whether debtors and non-debtors are significantly injured by the use of such collection
tactics; and, (4) whether Defendant violated the FDCPA and TCPA by its aforesaid collection
tactics. Such proofs are matters of Defendant’s regular policies, routines and practices.

27. Plaintiff's claim is typical of the claims of the Classes, which all arise from the
same operative facts and are based on the same legal theories.

28. Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff is
committed to vigorously litigating this matter and has retained counsel experienced in handling
class actions and claims involving unlawful business practices. Neither Plaintiff nor her counsel
has any interests which might cause them not to vigorously pursue this claim.

29. This action should be maintained as a class action because the prosecution of
separate actions by individual members of the Classes would create a risk of inconsistent or
varying adjudications with respect to individual members which would establish incompatible
standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with
respect to individual members which would as a practical matter be dispositive of the interests of
other members not parties to the adjudications or substantially impair or impede their ability to
protect their interests.

30. A class action is a superior method for the fair and efficient adjudication of this
controversy. The quintessential purpose of the class action mechanism is to permit litigation
against wrongdoers even when damages to the individuals may not be sufficient to justify
individual litigation. Here, the damages suffered by Plaintiff and the Classes regarding calls to
third parties for purposes of debt collection and calls to a cell phone without consent may be
relatively small compared to the burden and expense required to individually litigate their claims

against FAMS. Management of the Class claims is likely to present significantly fewer

5
Case 2:20-cv-00699-AB Document 1 Filed 02/06/20 Page 9 of 11

difficulties than those presented in many class claims. The identities of the Class members may
be obtained from Defendant’s records by ministerial inspection of Defendant’s records.
IV. CAUSES OF ACTION
COUNT I - FAIR DEBT COLLECTION PRACTICES ACT

31. The allegations above are re-alleged and incorporated herein by reference.

32. At all times relevant hereto Defendant was attempting to collect an alleged debt
which was incurred for personal, family or household purposes and is a “debt” as defined by 15
ULS.C. § 1692a(5).

33. The above contacts made between Defendant and Plaintiff as non-debtor
concerning Plaintiff's husband and son’s student loan were “communications” relating to a
“debt” as defined by 15 U.S.C. §§ 1692a(2) and 1692a(5) of the FDCPA.

34. Defendant, by its conduct in contacting non-debtor third parties like Plaintiff
concerning the debt where location information for the debtor was not sought during the
collection contact violated the FDCPA, including, but not limited to the following:

a. Engaging in conduct the natural consequence of which is to abuse a
person, 15 U.S.C. § 1692d;

b. Using false and deceptive means to collect the debt, 15 U.S.C. §
1692e(10)

c. Using unfair or unconscionable means to collect or attempt to collect a

debt, 15 U.S.C. § 1692f.

COUNT II - TELEPHONE CONSUMER PROTECTION ACT

35. The allegations above are re-alleged and incorporated herein by reference.

6
Case 2:20-cv-00699-AB Document1 Filed 02/06/20 Page 10 of 11

36. Plaintiff and the members of the TCPA Class are “called part[ies]” within the
meaning of the TCPA.

37. The foregoing acts and omissions of Defendant constitute violations of the TCPA,
including but not limited to 47 U.S.C.§227(b)(1)(iii), by each and every call made in violation of
the statute, pursuant to 47 U.S.C.§227(b)(1)(B).

38. Defendant willfully or knowingly violated the TCPA with respect to Plaintiff
and the TCPA Class by voluntarily placing non-emergency calls to the cellular telephone
numbers of the Plaintiff and the members of the Class using an automated telephone dialing
system with knowledge that it did not have the prior express consent of the called parties.

39. | The TCPA provides Plaintiff and the members of the TCPA Class with a private
right of action against Defendant FAMS for its violations of the TCPA, as described herein,
pursuant to 47 U.S.C. § 227(b)(3). Plaintiff and the members of the TCPA Class are entitled to
both injunctive relief and statutory damages of $500 per call and up to $1,500 per call made by
FAMS in violation of the TCPA.

40. In the absence of a judicial declaration of the illegality of Defendant’s conduct
and an injunction barring Defendant from engaging in such illegal conduct in the future,
Defendant will continue its unlawful conduct in the future.

41. Plaintiff and the members of the TCPA Class are also entitled to an award of
attorneys’ fees and costs on an equitable basis to be paid through a “common fund,” or similar

theory.

TRIAL BY JURY

42. Plaintiff is entitled to and hereby respectfully demands a trial by jury.
Case 2:20-cv-00699-AB Document1 Filed 02/06/20 Page 11 of 11

PRAYER FOR RELIEF

WHEREFORE, Plaintiff and the Classes pray for relief as follows:

A. That an order be entered certifying the proposed Classes under Rule 23 of the
Federal Rules of Civil Procedure and appointing Plaintiff and her counsel to represent the
Classes;

B. That judgment be entered in favor of Plaintiff and the TCPA Class against
Defendant for statutory damages for violation of the TCPA, 47 U.S.C. § 227(b)(3)(B) and (C);

C. That judgment be entered in favor of Plaintiff and the FDCPA Class against
Defendant for actual and statutory damages for violation of the FDCPA, 15 U.S.C. §
1692k(a)(2)(B);

D. That the Court award Plaintiff her costs and reasonable attorneys’ fees; and,

E, That the Court grant such other and further relief as may be just and proper.

4 //}.,

Dated: February 5, 2020 Jl Up
ROBERT P. COCCO, P.C.
By: Robert P. Cocco, Esquire
Pa. Id. No. 61907
1500 Walnut Street, Suite 900
Philadelphia, PA 19102
215-351-0200

James A. Francis

David A. Searles

FRANCIS MAILMAN SOUMILAS, P.C.
1600 Market Street, Suite 2510
Philadelphia, PA 19103

T: (215) 735-8600

F: (215) 940-8000
jfrancis@consumerlawfirm.com
dsearles@consumerlawfirm.com

Attorneys for Plaintiff and the Classes
